DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 12/17/2020 has been entered.  Claims 1, 14, and 20 have been amended.  Claims 1-20 are pending in this Office Action.

 Information Disclosure Statement
IDS submitted 01/11/2021 considered by examiner. A signed and initialed copy is attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitation “the alternative search string further comprise using at least one ontology sibling and an ontology parent” in lines 14-15.  It is unclear the alternative searching comprises anything or any component.  
Claims 14 and 20 recite similar limitations and are rejected for the same reason.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ioffe (US 2015/0169646), in view of Miller (US 2015/0317320) and further in view of Menich (US 2003/0187632), and further in view of Charnock et al. (US 2003/0182310).
With respect to claim 1, Ioffe discloses a computer-implemented method for evaluating an effectiveness of a search string at indicating a common item use, the method comprising:

(Ioffe: fig.4, para.[0007], [0013], [0057]: determine a measure of similarity between the first image and one or more images from the plurality of images, determining if the measure of similarity meeting a threshold);
generating, by the processing device, an alterative search string, wherein generating the alterative search string further comprises using a broader term/portion to generate the alternative search string
(Ioffe: para.[0015]: generating the second search query with P3, wherein portion P3 is broader in scope than portion P1).
However, Ioffe does not disclose other limitations in claim.
Miller discloses based at least in part on determining that the similarity score does not exceed the collection threshold, indicating that the search string is ineffective at indicating the item use; responsive to indicating that the search string is ineffective at indicating the item use, generating search string  suggestion using synonyms/semantics to generate the suggestion 
(Miller: para.[0007], [0077]: determining the degree to which the result set of documents are relevant to the search query, and determining that the estimated relevance score is less than a relevance score threshold to provide suggestion for improving the search query, which apparently when the estimated suggestion of search string using synonyms e.g. “poisoning” with synonyms: poison, poisoned, botulism, salmonella, toxic, tainted, …).  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Miller's teachings into Ioffe's teaching in order to provide the similarity/relevance score for the search result, and checking if the similarity/relevance score below a threshold to conclude the search string is ineffective or need to be improved as suggested by Miller (See para.[0007], [0077]).
Both Ioffe and Miller discloses generating an alterative search string, wherein generating the alternative search string comprising/using broader portion/term or synonym/relevant terms.  Ioffe and Miller do not disclose the alternative searching comprising/using at least one ontology sibling and ontology parent.
One of ordinary skill in the art would have knowledge in the ontology, parent (class) has broader semantic/meaning than the child (class), and the sibling (class) has similar semantic/meaning with other sibling (class).  Therefore, Charnock discloses using the ontology parent to substitute for an ontology child and using the ontology sibling to substitute for another ontology sibling because they are semantically similar (Charnock: para.[0871]).  Thus, Ioffe and Miller and Charnock in combination disclose generating the alterative search string further comprises using at least one ontology sibling and an ontology parent to generate the alternative search string.

Ioffe and Miller do not disclose limitation: receiving, by a processing device, a plurality of images returned as results to an executed search string in the form of a tuple comprising an item class, an action and an actor. 
Menich teaches receiving, by a processing device, a plurality of images returned as results to an executed search string in the form of a tuple comprising an item class, an action and an actor
(Menich: para.[0027], [0041]: the Subject-Action-Object (SAO) tuple is used to search for the Mulimedia session data, wherein the multimedia is content is a combination of text, audio, images, video,…).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Menich's teaching into Ioffe's teachings  to provide the search string as a tuple of Subject-Action-Object, and using the searching to search for images as suggested by Menich (See [0007], [0077]).

Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Ioffe teaches the generating comprises:

(Ioffe: para.[0055], [0056-0057], fig.9); and 
calculating, by the processing device, the collection similarity score as a percentage of the pairwise-image similarity scores that exceed a pairwise-image threshold (Ioffe: para.[0055], fig.9).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Ioffe teaches the second set of images is the same as the first set of images (Ioffe: para.[0067], fig.10-11). P201705388US01 Page 35 of 39  
Claim 4 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Ioffe teaches the first set of images and the second set of images comprise the plurality of images (Ioffe: para.[0066], fig.11).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Ioffe teaches at least one of the first set of images and the second set of images comprises a subset of the plurality of images (Ioffe: para.[0073], fig.13).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Ioffe teaches comparing at least one of the plurality of images to at least one other of the plurality of images comprises using an image similarity algorithm (Ioffe: para.[0035], [0067]).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Ioffe teaches based at least in part on determining that the percentage exceeds the collection threshold, indicating that the search string is effective at indicating the item use (Ioffe: para.[0077]).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Ioffe teaches the pairwise-image threshold is adjustable (Ioffe: para.[0078]).  
Claim 9 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Ioffe teaches the collection threshold is adjustable (Ioffe: para.[0056]).  
Claim 10 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Ioffe teaches the pairwise-image threshold equals the collection threshold (Ioffe: para.[0067], fig.11).  
Claim 11 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Ioffe teaches the pairwise-image similarity score is a value greater than or equal to 0 and less than or equal to 1 (Ioffe: para.[0053]).  
Claim 12 is rejected for the reasons set forth hereinabove for claim 11 and furthermore Ioffe teaches a pairwise-image similarity score of 0 indicates no similarity between two images of the plurality of images (Ioffe: para.[0053], [0055], fig.6).  
Claim 13 is rejected for the reasons set forth hereinabove for claim 11 and furthermore Ioffe teaches a pairwise-image similarity score of 1 indicates exact similarity (Ioffe: para.[0067], [0079], fig.11). P201705388US01 Page 36 of 39  
With respect to claim 14, Ioffe discloses a system for evaluating a search string, the system comprising:
a memory comprising computer readable instructions; and a processing device for executing the computer readable instructions for performing a method, the method comprising: 
generating, by the processing device, a collection similarity score by comparing at least one of the plurality of images to at least one other of the plurality of images; determining, by the processing device, whether the collection similarity score exceeds a collection threshold
(Ioffe: fig.4, para.[0007], [0013], [0057]: determine a measure of similarity between the first image and one or more images from the plurality of images, determining if the measure of similarity meeting a threshold);
generating an alterative search string, wherein generating the alterative search string further comprises using a broader term/portion to generate the alternative search string
(Ioffe: para.[0015]: generating the second search query with P3, wherein portion P3 is broader in scope than portion P1).
However, Ioffe does not disclose other limitations in claim.
Miller discloses based at least in part on determining that the similarity score does not exceed the collection threshold, indicating that the search string is ineffective synonyms/semantics to generate the suggestion 
(Miller: para.[0007], [0077]: determining the degree to which the result set of documents are relevant to the search query, and determining that the estimated relevance score is less than a relevance score threshold to provide suggestion for improving the search query, which apparently when the estimated relevance score is less than a relevance score threshold the search query is ineffective and need to be improved, the suggestion of search string using synonyms e.g. “poisoning” with synonyms: poison, poisoned, botulism, salmonella, toxic, tainted, …).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Miller's teachings into Ioffe's teaching in order to provide the similarity/relevance score for the search result, and checking if the similarity/relevance score below a threshold to conclude the search string is ineffective or need to be improved as suggested by Miller (See para.[0007], [0077]).
Both Ioffe and Miller discloses generating an alterative search string, wherein generating the alternative search string comprising/using broader portion/term or synonym/relevant terms.  Ioffe and Miller do not disclose the alternative searching comprising/using at least one ontology sibling and ontology parent.
One of ordinary skill in the art would have knowledge in the ontology, parent (class) has broader semantic/meaning than the child (class), and the sibling (class) has (Charnock: fig. 21a, para.[0871]).  Thus, Ioffe and Miller and Charnock in combination disclose generating the alterative search string further comprises using at least one ontology sibling and an ontology parent to generate the alternative search string.
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Charnock's teachings into Ioffe's teaching or Miller’s teaching to use the parent ontology class and sibling ontology classes to substitute/exchange for another ontology class to provide broader and similar semantic class/word.
Ioffe and Miller do not disclose limitation: receiving, by a processing device, a plurality of images returned as results to an executed search string in the form of a tuple comprising an item class, an action and an actor. 
Menich teaches receiving, by the processing device, a plurality of images returned as results to an executed search string in the form of a tuple comprising an item class, an action and an actor
(Menich: para.[0027], [0041]: the Subject-Action-Object (SAO) tuple is used to search for the Mulimedia session data, wherein the multimedia is content is a combination of text, audio, images, video,…).

Claim 15 is rejected for the reasons set forth hereinabove for claim 14 and furthermore Ioffe teaches the generating comprises: building, by the processing device, a similarity matrix comprising a plurality of cells by comparing a first set of images in the plurality of images to each other image in a second set of images in the plurality of images, each cell of the similarity matrix comprising a pairwise-image similarity score generated by the comparing (Ioffe: para.[0055], [0056-0057], fig.9); and calculating, by the processing device, the collection similarity score as a percentage of the pairwise-image similarity scores that exceed a pairwise-image threshold (Ioffe: para.[0055], fig.9).  
Claim 16 is rejected for the reasons set forth hereinabove for claim 15 and furthermore Ioffe teaches the second set of images is the same as the first set of images (Ioffe: para.[0067], fig.10-11). P201705388US01 Page 37 of 39  
Claim 17 is rejected for the reasons set forth hereinabove for claim 16 and furthermore Ioffe teaches the first set of images and the second set of images comprise the plurality of images (Ioffe: para.[0066], fig.11).  
Claim 18 is rejected for the reasons set forth hereinabove for claim 15 and furthermore Ioffe teaches at least one of the first set of images and the second set of images comprises a subset of the plurality of images (Ioffe: para.[0073], fig.13).  
Claim 19 is rejected for the reasons set forth hereinabove for claim 14 and furthermore Ioffe teaches comparing at least one of the plurality of images to at least one other of the plurality of images comprises using an image similarity algorithm (Ioffe: para.[0035], [0067]).  
With respect to claim 20, Ioffe discloses a computer program product for evaluating a search string, the computer program product comprising:
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing device to cause the processing device to perform a method comprising: 
generating, by the processing device, a collection similarity score by comparing at least one of the plurality of images to at least one other of the plurality of images; determining, by the processing device, whether the collection similarity score exceeds a collection threshold 
(Ioffe: fig.4, para.[0007], [0013], [0057]: determine a measure of similarity between the first image and one or more images from the plurality of images, determining if the measure of similarity meeting a threshold). 
generating, by the processing device, an alterative search string, wherein generating the alterative search string further comprises using a broader term/portion to generate the alternative search string
(Ioffe: para.[0015]: generating the second search query with P3, wherein portion P3 is broader in scope than portion P1).
However, Ioffe does not disclose other limitations in claim.
synonyms/semantics to generate the suggestion 
(Miller: para.[0007], [0077]: determining the degree to which the result set of documents are relevant to the search query, and determining that the estimated relevance score is less than a relevance score threshold to provide suggestion for improving the search query, which apparently when the estimated relevance score is less than a relevance score threshold the search query is ineffective and need to be improved, the suggestion of search string using synonyms e.g. “poisoning” with synonyms: poison, poisoned, botulism, salmonella, toxic, tainted, …).  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Miller's teachings into Ioffe's teaching in order to provide the similarity/relevance score for the search result, and checking if the similarity/relevance score below a threshold to conclude the search string is ineffective or need to be improved as suggested by Miller (See para.[0007], [0077]).
Both Ioffe and Miller discloses generating an alterative search string, wherein generating the alternative search string comprising/using broader portion/term or synonym/relevant terms.  Ioffe and Miller do not disclose the alternative searching comprising/using at least one ontology sibling and ontology parent.
(Charnock: fig. 21a, para.[0871]).  Thus, Ioffe and Miller and Charnock in combination disclose generating the alterative search string further comprises using at least one ontology sibling and an ontology parent to generate the alternative search string.
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Charnock's teachings into Ioffe's teaching or Miller’s teaching to use the parent ontology class and sibling ontology classes to substitute/exchange for another ontology class to provide broader and similar semantic class/word.
Ioffe and Miller do not disclose limitation: receiving, by a processing device, a plurality of images returned as results to an executed search string in the form of a tuple comprising an item class, an action and an actor. 
Menich teaches receiving, by the processing device, a plurality of images returned as results to an executed search string in the form of a tuple comprising an item class, an action and an actor
(Menich: para.[0027], [0041]: the Subject-Action-Object (SAO) tuple is used to search for the Mulimedia session data, .
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Menich's teaching into Ioffe's teachings to provide the search string as a tuple of Subject-Action-Object, and using the searching to search for images as suggested by Menich (See [0007], [0077]).


Response to Amendment
Applicant’s arguments regarding limitation "generating the alternative search string further comprises using at least one ontology sibling and ontology parent” are considered.  The examiner respectfully submits Charnock’s teaching and refers applicant to the detail in the rejection supra. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093.  The examiner can normally be reached on Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





02/02/2021
/THU NGUYET T LE/Primary Examiner, Art Unit 2162